UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1357



In re:   JOHNNY LEE GORE, a/k/a Manager,




                Petitioner.



                 On Petition for Writ of Mandamus.
             (4:01-cr-00627-CWH-9; 4:11-cv-70069-CWH)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny      Lee    Gore     petitions          for    a    writ      of   mandamus

seeking      an    order      directing        the    district       court     to     rule      on   a

motion       filed      March     26,    2002,        during       the    course      of     Gore’s

criminal      proceedings.              Gore    was        eventually      convicted         and     a

judgment was entered November 20, 2002.                             We conclude that Gore

is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary         circumstances.                 Kerr   v.     United      States

Dist.     Court,        426     U.S.     394,        402    (1976);       United      States         v.

Moussaoui,        333     F.3d    509,    516-17           (4th    Cir.   2003).         Further,

mandamus      relief      is     available       only       when    the   petitioner         has     a

clear right to the relief sought.                          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

               The relief sought by Gore is not available by way of

mandamus, as his criminal case is closed.                            Accordingly, although

we   grant        leave    to    proceed        in    forma       pauperis,      we      deny    the

petition for writ of mandamus.                        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                               PETITION DENIED




                                                 2